DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5, and 8 are allowable. Claims 6-7, and 10, previously withdrawn from consideration as a result of a restriction requirement, require all the limitations of an allowable claim. Pursuant to the procedures set forth in MPEP § 821.04(a), the restriction requirement among Species I-IX, as set forth in the Office action mailed on 12/14/2020, is hereby withdrawn and claims 6-7, and 10 are hereby rejoined and fully examined for patentability under 37 CFR 1.104. In view of the withdrawal of the restriction requirement, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Jerry Turner Sewell (Reg. No. 31,567) on 03/11/2021.
The application has been amended as follows: 
Claim 10, line 1, please delete “as defined in Claim 9” and insert therefor --as defined in Claim 1--.

Allowable Subject Matter
Claims 1-8, and 10 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, an isolation transformer comprising: a multi-wire cable comprising at least a first conductive wire, a second conductive wire, a third conductive wire, a fourth conductive wire, a fifth conductive wire, and a sixth conductive wire, the second conductive wire positioned between the first conductive wire and the third conductive wire and the fifth conductive wire positioned between the fourth conductive wire and the sixth conductive wire, the first, second, third, fourth, fifth and sixth conductive wires helically wound about a central non-conductive core, wherein the first and third conductive wires of the multi-wire cable form a first primary winding of the isolation transformer and the fourth and sixth conductive
wires of the multi-wire cable form a second primary winding of the isolation transformer, the first and second primary windings connected in series to form a center-tapped primary winding; and the second conductive wire of the multi-wire cable forms a first secondary winding of the isolation transformer, and the fifth conductive wire of the multi-wire cable forms a second secondary winding of the isolation transformer, the first and second secondary windings connected in series to form a center-tapped secondary winding.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANGTIN LIAN whose telephone number is (571)270-5729. The examiner can normally be reached on Monday-Friday 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ELVIN ENAD can be reached on 571-272-1990. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MANG TIN BIK LIAN/ Primary Examiner, Art Unit 2837